Mr. Justice Patron
delivered the opinion of the court, May 1st 1882.
The twenty-eight assignments in this case disclose no substantial error. It may be conceded that the money in the savings bank standing to the credit of Mary McDermott might have been shown to have been the money of her husband John McDermott, if the fact were so. There are numerous cases which hold that if the money of A. is by fraud or mistake deposited in a bank to the credit of B. the true owner may reclaim it, and that a payment to B. after knowledge of the facts and a distinct notice not to pay, would not protect *288the bank: Frazier v. The Erie Bank, 8 W. & S. 18 ; Stair v. York National Bank, 5 P. F. S. 364 ; The Farmers’ & Mechanics’ National Bank v. King, 7 Id. 202; First National Bank of Wellsborough v. Bache, 21 P. F. S. 218.
The allegation of plaintiff was that his wife had kept his books, and without his knowledge had deposited several thousand dollars of his money to her own credit with the savings bank, defendant. The plaintiff says in his testimony : “ My wife died April 29th 1875 in the_forenoon, I looked around where I kept my bank-books, i seen they were gone. I could not find them, and I went right up to the Miners’ Savings Bank, and I notified Mr. Bryden in saying: Is this Mr. Bryden ? My wife is dead, and I cannot find my bank-books, nor the certificate of deposit, and I don’t want you to pay any money to any one that comes here with them books, or upon that certificate, until I find them. Says he to me, All right, John; did you know that that money was deposited in your wife’s name ? And I said, My God, is that so ?”
Had the plaintiff stood upon this notice, the bank would have paid out the money at its peril. But a few weeks thereafter, the plaintiff procured some one to administer upon his wife’s estate, for the very purpose of receiving the money from the bank. He says in his testimony: “ I got Mr. Hughes to be administrator, so that he could draw the money out of the bank.” It was understood between the plaintiff and the bank, that he should do this; in fact, it appears that the cashier advised it. We, therefore, must regard the notice to the bank as waived. The money was paid to the administrator with the consent of the plaiutiff, and by his procurement. It is too plain for argument, that after such payment he had no claim against the bank. He was turned round to the position of a creditor of his wife’s estate, and as such creditor, ho had a right to pursue his claim in the Orphans’ Court.
It may be the cashier gave the plaintiff bad advice. It would have been wiser to have consulted a lawyer. Conceding the plaintiff to have been misled, the bank is not responsible. It was no part of the business of the cashier to give advice to the customers of the bank upon questions of law, and there is neither reason nor authority for holding the bank responsible for such advice. Aside from this, the letters of administration were not taken out for some weeks after this conversation with the cashier, and there was ample opportunity for the plaintiff to have taken advice from some one learned in the law, and thus have ascertained his rights. It would be unfair to throw the consequences of his neglect upon the bank, which appears to have acted towards him in entire good faith.
Judgmeut affirmed.